Citation Nr: 0712414	
Decision Date: 04/27/07    Archive Date: 05/08/07

DOCKET NO.  05-09 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder.

2.  Entitlement to service connection for a left knee 
disorder.

3.  Entitlement to service connection for a right ankle 
disorder.

4.  Entitlement to service connection for a left ankle 
disorder.


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel




INTRODUCTION

The veteran served on active duty from November 1993 to 
November 1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  In February 2007, the veteran withdrew his 
personal hearing request.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends, in essence, that he has bilateral knee 
and ankle disabilities that either began during service or as 
the result of injuries sustained while he was on active duty.

A review of the record reveals three envelopes containing the 
veteran's service medical records.  However, these envelopes 
do not include a copy of his separation examination.  
Accordingly, VA should attempt to obtain and associate this 
record with the claims file.  See 38 U.S.C.A. § 5103A(b) 
(West 2002); 38 C.F.R. § 3.159(c)(2) (2006).  

The service medical records that are in the claims file show 
that the veteran was evaluated and treated for knee pain with 
laxity, and he was placed on a profile (limited duty) in 
April 1999.  Another service medical record dated in April 
1999 shows that he was evaluated for ankle and knee 
"popping" and pain.  

Post-service VA treatment records show the veteran's 
complaints and treatment for a right ankle strain in July 
2002 and chronic ankle instability and pain starting in 
December 2004.  There is also X-ray evidence of calcification 
of knee ligaments dated in December 2004, along with VA 
clinical records reflecting complaints and treatment for knee 
pain starting in March 2005.

While there is indication of a post-service ankle injury, 
given the in-service findings of ankle and knee symptoms and 
the post-service medical evidence of same within a few years 
of service, the Board finds that there is a duty to provide 
the veteran with a VA examination that includes an opinion as 
to the relationship, if any, between any current knee and 
ankle disabilities that may be present and his military 
service.  See 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2006).

The veteran should also be contacted and asked to provide 
information regarding any additional relevant post-service 
evidence that may be available. 

Accordingly, the appeal is REMANDED to the AMC/RO for the 
following actions:

1.  The RO/AMC should contact the 
National Personnel Records Center (NPRC) 
and request a copy of the veteran's 
separation examination.  Efforts to 
thereafter obtain this record should be 
ended only if it is concluded that the 
records does not exist or that further 
efforts to obtain it would be futile.  
Because this is a Federal record, if it 
cannot be located or no such record 
exists, the veteran should be notified in 
writing.  All actions to obtain the 
requested record should be documented 
fully in the claim's file.

2.  The RO/AMC should contact the veteran 
for the purpose of determining whether 
there is any additional medical evidence 
pertaining to evaluation or treatment for 
a knee or ankle disability that has not 
been obtained.  Any additional relevant 
evidence that is identified should be 
secured and associated with the claims 
file.  Efforts to thereafter obtain any 
identified records should be ended only 
if it is concluded that the records 
sought do not exist or that further 
efforts to obtain those records would be 
futile.  As to any Federal records, if 
they cannot be located or no such records 
exist, the veteran should be notified in 
writing.  All actions to obtain the 
requested records should be documented 
fully in the claim's file.

3.  After associating with the record all 
evidence obtained in connection with the 
above development (to the extent 
possible), the RO/AMC should schedule the 
veteran for a VA orthopedic examination.  
The claim's file should be forwarded to 
the examiner.  Following a review of the 
relevant medical evidence in the 
veteran's claim's folder, the clinical 
examination and any tests or studies that 
are deemed necessary, the examiner should 
answer the following question.

Is it at least as likely as not 
(i.e., 50 percent or greater degree 
of probability) that any knee or 
ankle disabilities that may be 
present began during service or are 
causally linked to any incident of 
or finding recorded during service, 
to include the veteran's April 1999 
complaints recorded in his service 
medical records?

The physician is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as to find 
against causation.  More likely and as 
likely support the contended causal 
relationship; less likely weighs against 
the claim.  

The physician is requested to provide a 
rationale for any opinion expressed.  

4.  After completion of any other notice 
or development indicated by the state of 
the record, with consideration of all 
evidence added to the record since the 
most recent supplemental statement of the 
case (SSOC), the RO/AMC must readjudicate 
the veteran's claims.  If any of the 
claims remain denied, the RO/AMC should 
issue an appropriate SSOC and provide the 
veteran an opportunity to respond. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
R. F. Williams
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

